DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022, has been entered.
Election/Restrictions
Applicants’ amendment to “aliphatic moiety” of instant base claim 1 now requiring the “aliphatic moiety” to be a polymer or an alkyl-polymer renders moot the prior art rejection(s) of record.
The Examiner extended the prior art search to the full scope of base claim 1 as amended.  See enclosed “SEARCH 6” (Examiner-Conducted) and “SEARCH 7” (Expert-/STIC-Conducted) prior art and double patent searches.  These searches retrieved no prior art and no double patent references.
The Election of Species Requirement of 02/15/2019 is withdrawn, as elected Group I claim 1 is free of the prior art.
All Group I claims are being examined on the merits.
However, the Restriction Requirement of 02/15/2019 is maintained since claim 90 has two rejections on the merits.
Non-elected Group II claims 113-114 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2019.
The next Office Action will properly be made FINAL if:
(1)	Applicants’ fail to overcome any rejections made in this Office Action; and/or 
(2)	Applicants’ amendments necessitate new grounds of rejections; and/or 
(3)	Once rejoinder occurs, any new rejections are made over withdrawn Group II claims.

Current Status of 15/918,944
This Office Action is responsive to the amended claims of June 23, 2022.
Claims 1, 3, 13-17, 22, 36, 42-44, 51-52, 58, 60, 72, 76-78, 84-86, 90, and 112 have been examined on the merits.  Claims 1 and 3 are currently amended.  Claims 13-15, 22, 36, 42-43, 51-52, 58, 60, 72, 76-78, 84, 86, 90, and 112 are previously presented.  Claims 16-17, 44, and 85 are original.
 Priority
Applicants identify the instant application, Serial #:  15/918,944, filed 03/12/2018, and having 2 RCE-type filings therein, as a U.S. Non-Provisional patent application, which claims priority from the following U.S. Provisional Applications:  62/469,989, filed 03/10/2017; and 62/564,820, filed 09/28/2017.
The effective filing date is March 12, 2018 (see paragraph 16 of the previous Office Action).
The U.S. Provisional applications 62/469,989 and 62/564,820 each do not support the instant claims at least because there is no R3 as C1-6alkyl in the ‘989 and ‘820 applications.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of June 23, 2022.
The Examiner has reviewed the claim amendments and Reply of 06/23/2022.
Applicants revised base claim 1 deleting “biologically active compound” and replacing it with -- biologically active drug -- .  This renders moot the antecedent basis rejection under 35 USC 112(b) (see paragraphs 24-26 of previous Office Action).
Applicants revised dependent claim 3 so that it now further limits base claim 1. Thus the rejection under 35 USC 112(d) (see paragraphs 27-29 of previous Office Action) is withdrawn.
The anticipatory prior art rejection (see paragraphs 30-31 of previous Office Action) is withdrawn as Applicants amended “aliphatic moiety” to now only pertain to embodiments with polymers.  Thus, “aliphatic moiety” can no longer be a non-polymer (short chain) alkyl.

Terminal Disclaimer
The non-statutory double patent rejection (see paragraphs 22-23 of previous Office Action) against U.S. 11,357,828 (formerly application 16/568,935) is rendered moot since Applicants filed a Terminal Disclaimer (TD) against U.S. 11,357,828 on June 23, 2022.  The TD was approved on June 23, 2022.
The non-statutory double patent rejection (see paragraphs 32-33 of previous Office Action) against co-pending 17/559,692 is rendered moot since Applicants filed a Terminal Disclaimer (TD) against 17/559,692 on June 23, 2022.  The TD was approved on June 23, 2022.
Neither U.S. 11,357,828 nor co-pending 17/559,692 would constitute statutory double patent references against the instant claims of June 23, 2022.
Response to Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 90 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 90 recites the limitation "RP" in the illustration of formula (B-5).  There is insufficient antecedent basis for this limitation in the claim.
Applicants amended “aliphatic moiety” of base claim 1 to now only be drawn to (alkyl)-polymer or polymer.  Applicants deleted "RP" from “aliphatic moiety” in base claim 1.  As drafted, the artisan does not know to where the "RP" of (B-5) from claim 90 finds antecedent basis since "RP" is not defined as a polymer or (alkyl)-polymer in claim 90 and since Applicants deleted "RP" as “aliphatic moiety” from base claim 1.
Please delete this illustration from claim 90 to render moot this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 90 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 90 recites the limitation "RP" in the illustration of formula (B-5).  Dependent claim 90 does not further limit base claim 1 since Applicants amended “aliphatic moiety” of base claim 1 to now only be drawn to (alkyl)-polymer or polymer.  Applicants deleted "RP" from “aliphatic moiety” in base claim 1.  Thus, the "RP" of (B-5) of claim 90 cannot depend on any “aliphatic moiety” embodiments of amended base claim 1 since claim 1 no longer as a "RP" as an embodiment of “aliphatic moiety”.
Please delete this illustration from claim 90 to render moot this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claim 90 is not presently allowable as written.
The co-pending 16/978,991 is not a double patent reference against the instant claims of June 23, 2022 for the same rationale as provided in paragraph 35 of the previous Office Action.
Claims 1, 3, 13-17, 22, 36, 42-44, 51-52, 58, 60, 72, 76-78, 84-86, and 112 are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of Formula (B) according to base instant claim 1.
The reference VERDINE (U.S. 2014/0194610 A1), discloses the compound:  
    PNG
    media_image1.png
    316
    429
    media_image1.png
    Greyscale
 (page 37).
However, VERDINE is a close art, and not a prior art reference since there is no polymer at the locale corresponding to the instant “aliphatic moiety” as now required by amended base instant claim 1.  The instant Specification defines “polymer” as a macromolecule containing a plurality of repeating subunits (page 30).  There are no polymers, above, since there is no repeating subunits (demarcated by [subunit]n).
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of VERDINE, above, to arrive at the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625